[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
After an evidentiary hearing before this Court, or even date herewith, the Court, based upon the totality of the evidence finds as follows:
  1. On January 19, 1990, the petitioner signed an application for sentence review.
  2. Petitioner's counsel was ineffective because, despise being retained to do so, he did not file the application for sentence review within thirty days of the date of sentencing. The application was not filed with the Court until February 16, 1990.
Based upon the holding in James L. v. Commissioner of Corrections,245 Conn. 132, 147, 148, the thirty day time limit aforementioned does not act as a jurisdictional bar to the sentence review division's consideration of an application for sentence review that was delayed by reason of ineffective assistance of counsel. Wherefore, the Court orders that the petitioner's sentence review rights be and are reinstated an hereby appoints the office of the Chief Public Defender to represent the petitioner on his application for sentence review.
Rittenband, JTR